Dear Ms. Reeves:
This office is in receipt of your request for an opinion of the Attorney General in regard to autopsy reports as public records. Your inquiry is directed to autopsy reports prepared for death of a juvenile from suicide pointing out that a local newspaper requested this information.  Accordingly, you ask whether the coroner reports regarding juvenile deaths, and more specifically juvenile suicide deaths, are public record.
This office has concluded that coroner reports of death are considered public records if the case does not involve the apparent commission of a crime.  In State v. Arnold, 466 So.2d 520
(La.App. 1985) and State v. Williams, 438 So.2d 1212 (La.App 1983) it was held that a defendant has a right and opportunity to secure a copy of the autopsy report from the moment it is filed in the coroner's office.
Under R.S. 44:1 any person of the age of majority may inspect, copy, reproduce, or obtain a reproduction of any public record. The right of access to public records is a fundamental right, and the provisions must be construed liberally in favor of free and unrestricted access to the records.  However, that access can be denied when a law provides otherwise, thereby creating an exception to the general rule of inspection of public records.
There is an exception to public access of records under R.S.44:3 for records that are a part of a criminal investigation and if a juvenile's death involves such an investigation it would be confidential until the completion of that investigation. Additionally, we feel there is an exception to an autopsy being a public record if the decedent is under the age of seven.  R.S.40:2019 establishes within the Department of Health and Hospitals a panel designated Louisiana State Child Death Review panel whose members are to collect, review and analyze all death investigation reports prepared in accordance with this section. In each unexpected death of a child under seven a death investigation shall be performed which may include, at the discretion of the coroner, a complete autopsy.
This should be read in conjunction with R.S. 44:7(D) which provides the records and proceedings of any public hospital committee, medical organization committee, or extended care facility committee established under state or federal law shall be confidential and used by such committee and the members thereof only in the exercise of the proper function of the committee and "shall not be public record".  We feel that the panel established within the Department of Health and Hospitals as the Louisiana State Child Death Review panel would fall within this provisions and any autopsy forming part of its record would not be public record.
Therefore, we feel the autopsy of a child under seven is not public record when the autopsy is a part of the record of the Louisiana State Child Death Review Panel or when the death of the child is connected with a criminal investigation. However, we do not find it likely that a child under seven would be a suicide victim.
With regard to a child over seven, or a child who is not involved as a case record of the Department of Health and Hospitals and connected with a criminal investigation, we find the autopsy would be public record.
We hope this sufficiently answers your question, but if we can be of further assistance, do not hesitate to contact us.
Sincerely yours,
                           RICHARD P. IEYOUB Attorney General
BY: BARBARA B. RUTLEDGE Assistant Attorney General BBR